Citation Nr: 1453126	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-20 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's Spouse




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, although the Veteran has limited his claim to PTSD, the Board has recharacterized the issue of entitlement to service connection for PTSD as two separate claims: (1) entitlement to service connection for PTSD; and (2) entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2013, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD as that disorder is defined under the applicable diagnostic criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for PTSD, which he claims is due to his experiences while serving in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (2014).

The Board finds that the medical evidence of record shows that the Veteran does not have a PTSD diagnosis.  The Veteran was afforded a VA psychiatric examination in March 2013.  The VA examiner, a psychologist, reviewed the Veteran's medical records, noting that he had first sought psychiatric treatment in 2011, but was no longer receiving psychiatric care other than recently restarting medication.  Following a clinical interview of the Veteran and a collateral interview of the Veteran's wife, the examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Notably, the examiner found that none of the criteria required for diagnosis of PTSD were met.  

The March 2013 VA examiner's opinion is supported by the medical evidence of record, which does not demonstrate a diagnosis of PTSD using DSM-IV criteria, and instead shows diagnosis of dysthymic disorder  and depression.  E.g., VA medical record dated May 23, 2011 (stating that the Veteran did not report experiencing a traumatic stressor that meets DSM-IV criteria for diagnosis of PTSD); VA medical record dated May 12, 2011 ("the Veteran's current difficulties are consistent with a diagnosis of Dysthymic Disorder,"); see generally VA outpatient records dated June 27, 2011 through December 12, 2012 (listing "Depression" under Active Problems).

The Board acknowledges that the Veteran may sincerely believe that he has PTSD.  The Board also has no reason to doubt the Veteran's account of his experiences in Vietnam.  However, the Veteran and the Board lack the medical training and expertise needed to diagnose that mental disorder, and the Board must rely on the competent medical evidence of record.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014); see also Clemons v. Shinseki, 23 Vet. App.  at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  Consequently, as there is no medical opinion providing a PTSD diagnosis under VA criteria, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD.  Therefore there can be no claim on that basis, and the Veteran's claim for service connection for PTSD must be denied.  Brammer v. Derwinski, 3 Vet. App. at 225.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000.  A notice letter dated in May 2009 is of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  

Additionally, the Veteran testified at a hearing before the Board in July 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's PTSD symptoms and stressors.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran was provided with a VA examination in March 2013.  Although the Veteran's representative stated that she felt the examination to be inadequate, the Board finds that the March 2013 VA examination was adequate.  An adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The March 2013 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology as related to PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  The Veteran has not identified any deficiency in the examination, other than his belief that he should be diagnosed with PTSD.  Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's PTSD claim.

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran has a current diagnosis of dysthymic/depressive disorder.  The Veteran's service treatment records show that he was treated for nervous problems on January 8, 1971.  Furthermore, the Veteran has asserted that he has experienced his symptoms since service.  Thus, the VA's duty to provide a medical examination or obtain a medical opinion has been triggered in regard to that disorder.

The Board finds the March 2013 VA examination to be inadequate in regard to the Veteran's depression.  The VA examiner opined that the Veteran's scores on psychological testing are most consistent with a diagnosis of depression, and not PTSD, and further noted that the Veteran is currently receiving treatment for depression, but stated that the Veteran's symptoms of depression are in no way related to, caused by, or the result of his military service.  However, the Board notes that the examiner provided no rationale for that conclusion.  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that a remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's depressive disorder.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum medical opinion from the same examiner who conducted the March 2013 VA examination to ascertain whether it is as likely as not that the Veteran's depressive disorder is related to the nervous trouble noted in service.  If that examiner is unavailable, the Veteran should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


